Exhibit 10.3

 

Execution Version

 

AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

 

This Amended and Restated Shareholders Agreement (the “Agreement”) is entered
into as of the 28th day of June, 2019 by and among Roseland Residential Trust, a
Maryland real estate investment trust (the “Trust”), RPIIA-RLA Aggregator,
L.L.C., a Delaware limited liability company, as successor in interest to
RPIIA-RLA, L.L.C. (together with its permitted successors, assigns and
transferees, the “RP Investor I”), RPIIA-RLB, L.L.C., a Delaware limited
liability company (together with its permitted successors, assigns and
transferees, the “RP Investor II” and, together with the RP Investor I, the “RP
Investors”) and each of the shareholders of the Trust listed on Schedule I
attached hereto (each individually a “Shareholder” and collectively, the
“Shareholders”).

 

WHEREAS, each Shareholder is as of the date hereof (and giving effect to the RRT
Add-On Capital Contribution (as defined in the Partnership Agreement) as if such
contribution had already occurred), the record or beneficial owner of the number
of common shares of beneficial interest, par value $0.01 per share (the “Common
Shares”), of the Trust set forth on Schedule I attached hereto;

 

WHEREAS, the Trust is the general partner of Roseland Residential, L.P., a
Delaware limited partnership (the “Partnership”);

 

WHEREAS, the RP Investor I has agreed to purchase additional preferred limited
partnership interests in the Partnership (the “Investment”) pursuant to (a) the
Preferred Equity Investment Agreement, dated June 26, 2019 (the “Investment
Agreement”), by and among the Partnership, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”), Mack-Cali Property Trust, a Maryland real estate investment trust,
Mack-Cali Texas Property, L.P., a Texas limited partnership, and the RP
Investors and (b) the Third Amended and Restated Limited Partnership Agreement
of the Partnership, dated as of the date hereof (the “Partnership Agreement”),
by and among the Trust, the RP Investors and MCRLP; and

 

WHEREAS, as a condition to the RP Investor I making the Investment and the RP
Investors entering into the Investment Agreement and the Partnership Agreement,
the RP Investors have requested that the Shareholders and the Trust agree and
the Shareholders and the Trust have agreed, to enter into this Agreement in
order to amend and restate that certain Shareholders Agreement dated March 10,
2017 (the “2017 Shareholders Agreement”) by and  among certain of the parties
hereto and to set forth certain provisions regarding the election and removal of
trustees of the Trust and the approval of certain actions of the Trust.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 

1.             Board Representation; Board Size.

 

(a)           The RP Investor II shall have the right to designate two trustees
(such trustees and any trustee who subsequently replaces either of such trustees
in accordance with this Agreement, a “Primary RP Trustee”) for election to the
Board of Trustees of the Trust (the “Board”) in accordance with, and subject to
the conditions of, Section 10(a)(iii) of the Partnership Agreement.  In the
event that any Primary RP Trustee shall die, retire from or be removed from the
Board, a substitute Primary RP Trustee shall be designated by the RP Investor II
for election to the Board pursuant to this Agreement.  Each of the Shareholders
shall vote, or cause to be voted, all of the Common Shares beneficially owned or
held of record by such Shareholder at any regular or special meeting of the
shareholders of the Trust called for the purpose of filling positions on the
Board, or in any written or electronic consent executed in lieu of such a
meeting of shareholders, to cause the election to the Board of the Primary RP
Trustee.  The RP Investor II has named Paisley Boney and Tom Gilbane as the
initial Primary RP Trustees.

 

(b)           The RP Investor II shall have the exclusive right to cause the
removal of any Primary RP Trustee (any such removed trustee, a “Removed
Trustee”) and designate a replacement RP Trustee in accordance with, and subject
to the conditions of, Section 10(a)(iii) of the Partnership Agreement.  If the
Removed Trustee does not resign or if the Board does not fill the resulting
vacancy with the replacement Primary RP Trustee within five (5) business days of
written notice from the RP Investor II, each of the Shareholders shall act by
written or electronic consent to remove the Removed Trustee and elect a
replacement Primary RP Trustee (or, if such written or electronic consent would
not be effective for any reason, by causing the Trust to call a special meeting
of the shareholders of the Trust and voting all of the Common Shares
beneficially owned or held of record by such Shareholder at such special meeting
of the shareholders in favor of such actions).

 

(c)           If an Event of Default (as defined in the Partnership Agreement)
occurs and remains uncured for a period of sixty (60) calendar days following
the Trust’s receipt of written notice from the RP Investor II:  (i) the RP
Investor II shall have the right by written notice to the Trust (the “Board
Increase Election”) to request that the number of trustees then constituting the
Board be increased by a number of trustees that would result in the RP Investor
II being entitled to designate for nomination and election a majority of the
members of the Board (each such additional trustee and any trustee who
subsequently replaces such trustee in accordance with this Agreement, an
“Additional RP Trustee” and, together with the Primary RP Trustees, the “RP
Trustees”); (ii) the removal of any Additional RP Trustees may only be effected
in accordance with the terms of Section 1(b) of this Agreement; (iii) in the
event that any Additional RP Trustee shall die, retire from or be removed from
the Board, a substitute Additional RP Trustee shall be designated by the RP
Investor II; and (iv) each of the Shareholders shall vote, or cause to be voted,
all of the Common Shares beneficially owned or held of record by such
Shareholder at any regular or special meeting of the shareholders of the Trust
called for the purpose of filling positions on the Board, or in any written or
electronic consent executed in lieu of such a meeting of shareholders, to cause
the election to the Board of the Additional RP Trustees.  If for any reason the
number of trustees on the Board is not increased in accordance with (i) above so
that the RP Trustees constitute a majority of the Board, each of the
Shareholders shall act by written or electronic consent to remove such number of
trustees and elect Additional RP Trustees so that the RP Trustees constitute a
majority of the Board (or, if such written or electronic consent would not be
effective for any reason, by causing the Trust to call a special meeting of the
shareholders of the

 

2

--------------------------------------------------------------------------------



 

Trust and voting all of the Common Shares beneficially owned or held of record
by such Shareholder at such special meeting of the shareholders in favor of such
actions).

 

(d)           Each Shareholder shall vote any additional Common Shares or other
voting securities of the Trust acquired by such Shareholder after the date
hereof in accordance with the provisions of Paragraphs (a), (b) and (c) above.

 

(e)           The Trust shall use commercially reasonable efforts to convene
bi-weekly “executive meetings” consistent with past practices (except to the
extent the RP Investors consent in writing to a lesser frequency (e-mail being
sufficient for such consent), and which consent shall not be unreasonably
withheld); it being understood that, in the event that such meeting cannot be
held due to scheduling conflicts, then a telephonic conversation between a
senior executive of the General Partner and a senior representative of the RP
Investors shall be sufficient for the purposes of this subparagraph.  The RP
Investors shall (i) be given reasonable advance notice of, and be furnished with
all information related to the Trust or any Subsidiary (as defined in the
Investment Agreement) thereof circulated to the participants in connection with
all such bi-weekly “executive meetings” convened by the Trust, and (ii) have the
right to have one or more representatives designated by the RP Investors attend
such meetings in person or via conference call at the election of the RP
Investors.

 

(f)            The Primary RP Trustees shall serve on each committee of the
Board and shall be provided substantially comparable access to the business
records and operational matters of the Trust as the other members of the Board.

 

(g)           The RP Investor II shall also have the right to designate one
individual as a non-voting observer to the Board (a “Board Observer”), who shall
initially be Ron Hoyl.  Any Board Observer shall be entitled to attend all
bi-weekly “executive meetings” and all meetings of the Board and any committee
of the Board and to receive all information related to the Trust or any
Subsidiary thereof provided to the members of the Board or its committees
(including minutes of previous meetings of the Board or such committees) and
participants in “executive meetings,” provided, that (i) the Board Observer
shall not be entitled to vote on any matter submitted to the Board or any of its
committees nor to offer any motions or resolutions to the Board or such
committees and (ii) the Trust may withhold information or materials from the
Board Observer and exclude such Board Observer from any meeting or portion
thereof if (as determined by the Board in good faith) access to such information
or materials or attendance at such meeting would adversely affect the
attorney-client or work product privilege between the Trust and its counsel. 
The RP Investor II shall have the exclusive right to remove a Board Observer and
designate a replacement Board Observer at any time.

 

(h)           Each Shareholder has executed and delivered the Irrevocable
Limited Proxy attached hereto as Exhibit A (the “Limited Proxy”) that grants the
RP Investor II (or its designee) an irrevocable limited proxy to vote all Common
Shares held by such Shareholder or execute a written or electronic consent in
lieu of meeting of shareholder of the Trust on behalf of such Shareholder, each
in accordance with this Section 1.

 

3

--------------------------------------------------------------------------------



 

2.             Approval Rights.  The Trust shall not take, or cause to be taken,
any of the following actions without the approval the Board, which such approval
must include the approval of both RP Trustees:

 

(a)           Any action in furtherance of a Major Decision (as defined in the
Partnership Agreement);

 

(b)           Any amendment or repeal of the Bylaws of the Trust (the “Bylaws”)
(or any other action) that would cause Title 3, Subtitle 7 of the Maryland
General Corporation Law (the “MGCL”) to apply to any control share acquisition
by any of the RP Investors or any associate (as such term is defined in Title 3,
Subtitle 7 of the MGCL) or affiliate of such person;

 

(c)           Any adoption, amendment or repeal of a resolution of the Board
that would cause the provisions of Section 3-602 of the MGCL to apply to (i) any
RP Investor (iii) any of each RP Investor’s existing or future “affiliates” (as
that term is defined in Section 3-601 of the MGCL) (iii) any of each RP
Investor’s or any of its “affiliates” existing or future “associates” (as that
term is defined in the Section 3-601 of the MGCL) and (iv) any person or entity
acting in concert with any of the persons or entities described in (i)-(iii) and

 

(d)           Any amendment, alteration or repeal of any provision of the
Declaration of Trust (the “Declaration”) of the Trust or the Bylaws that would
limit, modify or materially and adversely impact the rights of the RP Investors
under Sections 1, 2 or 7 of this Agreement.

 

3.             Representations and Warranties of Shareholders.  Each Shareholder
represents and warrants to the Trust and the RP Investors as follows:

 

(a)           Such Shareholder has all necessary power and authority to execute
and deliver this Agreement, to perform such Shareholder’s obligations hereunder
and to consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly executed and delivered by such
Shareholder, and constitutes the valid and legally binding obligation of such
Shareholder enforceable against such Shareholder in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to creditors’ rights and general principals of
equity.

 

(c)           The Common Shares listed on Schedule I hereto are the only voting
securities of the Trust owned (beneficially or of record) by such Shareholder
and are owned free and clear of all liens, charges, encumbrances, restrictions
and commitments of any kind.  Except as contemplated by this Agreement, such
Shareholder has not appointed or granted any irrevocable proxy, which
appointment or grant is still effective, with respect to the Common Shares owned
by such Shareholder.

 

(d)           The execution and delivery of this Agreement by such Shareholder
does not (i) conflict with or violate any agreement, law, rule, regulation,
order, judgment or decision or other instrument binding upon such Shareholder,
nor require any consent, notification, regulatory filing or approval or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination,

 

4

--------------------------------------------------------------------------------



 

amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Shares owned by such Shareholder pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which such Shareholder is
a party or by which such Shareholder or the Common Shares owned by such
Shareholder are bound or effected.

 

4.             Representations and Warranties of the Trust.  The Trust
represents and warrants to each Shareholder and the RP Investors as follows:

 

(a)           The Trust has all necessary trust power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly executed and delivered by the Trust,
and constitutes the valid and legally binding obligation of the Trust
enforceable against the Trust in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to creditors’ rights and general principles of equity.

 

5.             Representations and Warranties of the RP Investors.  Each of the
RP Investors represents and warrants to each Shareholder and the Trust as
follows:

 

(a)           Each RP Investor has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly executed and delivered by the RP
Investor, and constitutes the valid and legally binding obligation of the RP
Investor enforceable against the RP Investor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to creditors’ rights and general principles of
equity.

 

6.             Additional Covenants of Shareholders.  Each Shareholder hereby
agrees that:

 

(a)           Except as contemplated by this Agreement, such Shareholder shall
not enter into any voting agreement or grant an irrevocable proxy or power of
attorney with respect to the Common Shares or any other voting securities of the
Trust acquired by such Shareholder which is inconsistent with this Agreement.

 

(b)           The transfer by such Shareholder of any Common Shares or any other
voting securities of the Trust owned by such Shareholder shall be conditioned
upon execution by the transferee of (i) a counterpart of this Agreement,
pursuant to which such transferee shall be required to vote any Common Shares or
other voting securities of the Trust transferred by such Shareholder in
accordance with the provisions of this Agreement, and (ii) the Limited Proxy.

 

7.             Additional Covenants of the Trust.  (a)  The issuance by the
Trust of any additional shares of Common Shares or any other voting security of
the Trust shall be conditioned upon execution of a counterpart of this Agreement
and the Limited Proxy by any new shareholder prior to its receipt of Common
Shares or other voting securities issued by the Trust.

 

5

--------------------------------------------------------------------------------



 

(b)           In the event the Trust elects (the “Election”) to qualify as a
real estate investment trust under Section 856 through 860 of the Internal
Revenue Code of 1986, as amended, the RP Investors and their affiliates will be
granted an exemption from the Aggregate Share Ownership Limit and the Common
Share Ownership Limit (each as defined in the Declaration) pursuant to, and
subject to the terms and conditions of, Section 7.2.7 of the Declaration, and
subject to the legal duties of the Trustees of the Trust, to the extent required
so that no Common Shares then owned by the RP Investors nor any Common Shares
which the RP Investors may own in the future pursuant to the Investment
Agreement and the Partnership Agreement will be transferred to a Charitable
Trust (as defined in the Declaration) pursuant to Section 7.2(b) of the
Declaration.

 

8.             Specific Performance.  The parties hereto acknowledge that
failure on any of their part to comply with the terms of this Agreement shall
cause the other party hereto immediate and irreparable harm that cannot be
adequately compensated by the remedies at law, and that in the event of such
breach or violation, or threatened breach or violation, the other parties hereto
shall be entitled to have such provisions of this Agreement specifically
enforced by preliminary and permanent injunctive relief without having to prove
the inadequacy of the available remedies at law or any actual damages and
without posting any bond or other security.  Any remedies sought or obtained by
a party hereto shall not be considered either exclusive or a waiver of the
rights of a party hereto to assert any other remedies they have in law or
equity.

 

9.             Miscellaneous.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered personally, or transmitted by telecopier or by
registered or certified mail (postage pre-paid, return receipt requested) or by
a nationally recognized overnight delivery service to the Shareholders at their
addresses as set forth on the books and records of the Trust, to the Trust at
its principal office located at Mack-Cali Property Trust, c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311, and to the RP Investors at c/o Rockpoint Group, L.L.C., 500 Boylston
Street, Suite 2100, Boston, Massachusetts 02116.  Any notice shall be deemed to
have been given on the date of receipt if delivered personally or by overnight
courier, the date of transmission with confirmation back if transmitted by
telecopier, or the fifth day following posting if transmitted by registered or
certified mail.

 

(b)           Amendments, Waivers, Etc.  This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by the RP Investors, the Trust and each of the
Shareholders.  Notwithstanding the foregoing, the parties hereto agree that in
the event the RRT Add-On Capital Contribution is not made pursuant to the
Partnership Agreement, then Schedule I hereto will automatically be amended
accordingly.

 

(c)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties and their
respective successors and assigns, including without limitation, any corporate
successor by merger or otherwise.

 

(d)           Entire Agreement.  This Agreement, along with the Partnership
Agreement and the Investment Agreement, embodies the entire agreement and
understanding among the

 

6

--------------------------------------------------------------------------------



 

parties relating to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter.  This Agreement
amends and restates in its entirety the 2017 Shareholders Agreement, and the
2017 Shareholders Agreement is hereby deemed replaced in its entirety by this
Agreement.  There are no representations, warranties or covenants by the parties
hereto relating to such subject matter other than those expressly set forth in
this Agreement.

 

(e)           Severability.  If any term of this Agreement or the application
thereof to any party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such term to
the other parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by applicable law.  In such event the
parties shall negotiate in good faith in an attempt to agree to another
provision (in lieu of the term or application held to be invalid or
unenforceable) that will be valid and enforceable and will carry out the
parties’ intentions hereunder.

 

(f)            No Waiver.  The failure of either party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by the other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its rights to exercise any such or other right, power or remedy or to
demand such compliance.

 

(g)           No Third Party Beneficiaries.  This Agreement is not intended to
be for the benefit of and shall not be enforceable by any person or entity who
or which is not a party hereto.

 

(h)           Termination.  This Agreement shall terminate at such time as the
RP Investors have no rights to take any of the following actions:  (i) to
appoint RP Trustees pursuant to Section 10(a)(iii) of the Partnership Agreement,
(ii) to approve Major Decisions pursuant to Section 10(b) of the Partnership
Agreement or (iii) to make a Board Increase Election pursuant to this Agreement
and Section 26(b) of the Partnership Agreement.

 

(i)            Governing Law.  This Agreement and all disputes hereunder shall
be governed by and construed and enforced in accordance with the laws of the
State of Maryland without regard to rules of conflict of law.

 

(j)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all, of
the parties hereto.

 

- signature page follows -

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

TRUST:

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real
estate investment trust

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

 

 

 

 

RP INVESTORS:

 

 

 

RPIIA-RLA AGGREGATOR, L.L.C., a Delaware
limited liability company

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

 

 

 

 

 

RPIIA-RLB, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited
partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

Signature Page to Amended and Restated Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

MACK-CALI PROPERTY TRUST, a Maryland real
estate investment trust

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

MACK-CALI TEXAS PROPERTY, L.P., a Texas
limited partnership

 

 

 

 

 

By:

MACK-CALI SUB XVII, INC., a Delaware
corporation, its general partner

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

Signature Page to Amended and Restated Shareholders Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LIMITED PROXY

 

--------------------------------------------------------------------------------



 

IRREVOCABLE PROXY

 

This proxy is given pursuant to that certain Amended and Restated Shareholders
Agreement, dated as of June 28, 2019 (the “Shareholders Agreement”), by and
among Roseland Residential Trust, a Maryland real estate investment trust (the
“Trust”), RPIIA-RLA Aggregator, L.L.C., a Delaware limited liability company
(together with its permitted successors, assigns and transferees, “RP Investor
I”), RPIIA-RLB, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor II” and, together
with RP Investor I, the “RP Investors”) and each of the shareholders of the
Trust listed on Schedule I attached thereto.

 

The undersigned shareholder of the Trust does hereby constitute and appoint
Paisley Boney and Thomas Gilbane (and any other person designated in writing by
the RP Investor II), or either of them, with full power of substitution in each
of them, as proxies for the undersigned, to (a) cause the Trust to call one or
more special meetings of the shareholder of the Trust, (b) attend any meeting of
shareholders of the Trust and any postponement or adjournment thereof, (c) to
cast on behalf of the undersigned all votes that the undersigned is entitled to
cast at any such meeting (or by written or electronic consent in lieu of any
such meeting) and (d) otherwise to represent the undersigned at any such meeting
with all powers possessed by the undersigned if personally present, including,
but not limited to, the signing or authorizing of the undersigned shareholder’s
name as a shareholder to any waiver or consent certificate which the laws of the
State of Maryland may require or permit in lieu of a meeting of shareholders, in
each case only with respect to the matters set forth in Section 1 of the
Shareholders Agreement, as fully and with like effect as the undersigned might
or could have done if personally present at such meeting.

 

The undersigned hereby revokes all prior proxies for such meetings with respect
to the matters set forth in Section 1 of the Shareholders Agreement only,
affirms that this proxy is given in connection with the Shareholders Agreement
and that this proxy is coupled with an interest and is irrevocable.  This
irrevocable proxy shall be valid for indefinite term and shall only terminate
upon the termination of the Shareholder’s Agreement in accordance with its
terms.

 

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Proxy as of
this     28th day of June, 2019.

 

WITNESS:

 

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

 

 

/s/ Susan M. Epstein

 

MACK-CALI REALTY, L.P., a Delaware limited
partnership

 

 

 

 

 

 

 

 

By:

MACK-CALI REALTY
CORPORATION, a Maryland corporation,
its general partner

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Name:

Gary T. Wagner

 

 

 

Title:

General Counsel and Secretary

 

--------------------------------------------------------------------------------



 

WITNESS:

 

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

 

 

/s/ Susan M. Epstein

 

MACK-CALI PROPERTY TRUST, a Maryland real
estate investment trust

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Name:

Gary T. Wagner

 

 

 

Title:

General Counsel and Secretary

 

WITNESS:

 

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

 

 

/s/ Susan M. Epstein

 

MACK-CALI TEXAS PROPERTY, L.P., a Texas
limited partnership

 

 

 

 

 

 

 

By:

MACK-CALI SUB XVII, INC., a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Name:

Gary T. Wagner

 

 

 

Title:  

General Counsel and Secretary

 

Signature Page to Shareholders Agreement

 

--------------------------------------------------------------------------------